 It is a particular pleasure for me to begin my statement by extending to Mr. Thorn, on behalf of the Government of El Salvador and of my delegation, and on my own behalf, our warmest congratulations for having been unanimously elected to serve as President of the thirtieth session of the General Assembly. His broad intellectual capabilities and his brilliant political and diplomatic career are a guarantee that the duties entrusted to this important forum will be carried out successfully.
251.	It is also a pleasure for me to take this opportunity to express a well-earned acknowledgment to the Minister for Foreign Affairs of Algeria, Mr. Abdel-aziz Bouteflika, for the obvious achievements made in his difficult task of presiding over the General Assembly at its previous session, during which he demonstrated his outstanding talent for leadership and his undeniable devotion to peace and progress.
252.	It is a particular satisfaction for El Salvador to express its warmest greetings to the States of Cape Verde, Sao Tome and Principe, and Mozambique upon their admission to the United Nations, which will contribute to the strengthening of the Organization, for one of its aims is to become a forum of true universality.
253.	This session marks 30 years of work in the United Nations. This event is an excellent opportunity to analyze the results of the difficult tasks it has accomplished. The world has changed so much during these 30 years that it is fitting to adapt the Charter of the United Nations to new realities and to reorganize and perfect available instruments with a view to translating into fact the principles of coexistence and co-operation as they have developed over 30 years. On the other hand, the promising results of the sixth and seventh special sessions of the General Assembly, devoted to the establishment of a new international economic order, should be given priority in this stage of turning theory into practice and aims into action.
254.	This anniversary should promote the desire of Member countries to widen the search for formulas capable of solving the serious problems affecting the world community.
255.	In recent years the statements made by the delegation of El Salvador in the Assembly have been primarily devoted to expressing the country's position with regard to the major topics before the Assembly for discussion.
256.	This time, in view of the present political detente and the persistent world economic crisis, we should like to take a general approach and to appeal to the spirit of co-operation that must prevail in order for understanding among peoples and regions to be effective, and to make it possible to deal with today's problems.
257.	The present world political pattern is characterized by increased efforts to achieve peace and development. This can be seen in the degree of understanding among the great Powers, which has surely made it possible to achieve a rather high measure of harmony in international political life.
258.	This rapprochement among the great Powers is in the interest of all the peoples of the world, Therefore, we must all combine our efforts to ensure the maintenance of this understanding and respect and to remove from international relations those factors of conflict which can at any given time provoke a world conflagration. The continuation of the struggle against colonialism, neo-colonialism and the various forms of discrimination and exploitation which still persist as centers of international friction is therefore of singular importance. This struggle will persist as long as oppressive forms of domination continue to exist, because an essential part of man is his adherence to the ideals of liberty, justice and respect of his own dignity.
259.	We were pleased to see the action taken by the third world countries and, in particular, that of the group of non-aligned countries, to secure these values. Also, we should like to emphasize the important role that the United Nations has played with the same end in view.
260.	With regard to the socio-economic crisis, we should like to indicate that the increasing requests of the developing countries have finally been sympathetically received, as can be seen from the important statements made by the representatives of highly developed countries. We welcome with satisfaction the submission of new formulas for international co-operation, and in view of those new possibilities I will merely say that El Salvador is ready to participate in the proposed systems of co-operation, as long as they are based on equity, sovereign equality, inter-dependence and common interest.
261.	Understanding and co-operation founded on a fair basis will make possible higher standards of living in developing countries and a better life in the developed countries. They are therefore mutually beneficial.
262.	The real implementation of those new formulas might contribute to lessening the gap between the developed and the developing countries and to improving the inhuman living conditions now endured by millions of human beings. None the less, if words are not translated into deeds, the scourge of hunger, which now looms over so many countries, either frequently or continuously, may reach even the doors of those nations which at present consider themselves free of that threat.
263.	El Salvador is one of the countries most seriously affected by the present world economic crisis, It would be absurd to deny that. However, we are working to overcome our difficulties with the means 
available to us, despite the fact that sometimes the resources available limit our efforts.
264.	El Salvador therefore believes that, without the support of international co-operation and a substantial improvement in the terms of trade, it will be impossible to achieve the proposed goals. That is why my Government views with satisfaction the acceptance by the highly developed countries of the idea of establishing a new system of international economic relations. The results of the seventh special session and the machinery for co-operation and dialog mentioned in its declarations give us good hope that the measures recommended will be implemented.
265.	This is a historic moment, when international detente, the economic crisis and political will expressed in formulas of co-operation must lead to the strengthening of peace and development. This moment must not be allowed to slip by. All are in duty bound to participate, in a spirit of solidarity, in this international co-operation in order to ensure for all the technological and capital resources that are lacking.
266.	That would make possible for both the industrialized countries and countries of the third world to continue along the path of economic and social development in accordance with the particular circumstances of each nation, following the road freely chosen in exercise of their own sovereignty.
267.	This international effort must accordingly be part of an integral long-term Program, since improvisation and the adoption of isolated short- term measures will lead to distortions, and to a senseless waste of efforts and goodwill. In this necessary long-range planning the United Nations must play a primary role, thereby achieving harmony between the universal approach and the domestic political guidelines of the various countries.
268.	Within the broad Program of co-operation appropriate attention should be given to the agricultural needs and to food for the planet, with special consideration for the serious problems of the developing countries. Accordingly, there should be still further change in the present structure of the Food and Agriculture Organization of the United Nations to encourage it to act as the co-ordinating agency for a more dynamic and genuine international co-operation in its own sphere of competence within the framework of the new international economic order.
269.	Another aspect to which we attach particular importance is the use of financial surpluses and, in broader terms, to the increasing world wealth.
270.	We believe that financial surpluses accumulated by a few States should be placed in credit Programs to make it possible for the majority of countries to overcome the obstacles which have impeded their economic growth.
271.	It is important that there should be a study on redistributing the world's wealth, because some countries have achieved levels of capital growth which they are unable to use in domestic development Programs.
272.	It would therefore be mutually advantageous to establish a system to redistribute world income by establishing fair terms of trade and making the financial surpluses available to the under-developed countries. The Program should include access to markets in industrialized countries. Here serious thought should be given to a rational, international division of labor and, therefore, complementarity between regions, so that each country may produce efficiently the items it is best equipped to produce.
273.	Another important proposal which we also support is for the establishment of a financial fund to help meet the need of the developing countries to maintain reserves to stabilize the prices of their major export products.
274.	A suitable formula for co-operation and the co-ordination of economic policies has been found in the establishment of regional bodies which carry out multinational Programs, designed to make possible the better utilization of the natural and technological resources of Member countries, and to plan machinery for integration and mutual development. Such bodies should, of course, take into account the specific characteristics of the relatively least economically developed countries, so that they may be given favorable treatment and can thus, by means of their participation in those bodies, improve their economic conditions. That is why El Salvador has given firm support to the initiative for the establishment of a Latin American Economic System in the spirit of the Declaration and the Program of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and 3202 (S-VI)] and the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)].
275.	The establishment of a new juridical order for the seas is of vital importance to the future of mankind. Thus, it would surely be regarded as one of the greatest examples of international co-operation ever seen. The designation of the sea-bed and the ocean floor beyond the national jurisdiction of States as the common heritage of mankind, together with the establishment of a world authority to administer that zone for the benefit of all the peoples of the planet, would be one of the greatest legacies that this generation could leave to succeeding generations.
276.	Another advance which we wish to mention is the recognition by the great majority of States of an adjacent zone of the sea of 200 marine miles, as a zone over which the jurisdiction of the coastal State would extend, and over which it would exercise sovereign rights in the exploitation of renewable and non-renewable natural resources found there. We believe that the reaching of such an agreement, regardless of the name given to the zone, would facilitate agreement on the other points. The signing and successful implementation of the Convention on the Law of the Sea would be the most important juridical event of our era and its tremendous impact on peace and the well- being of mankind would be beyond imagination.
277.	Therefore all the countries involved in this difficult negotiation must bend their efforts for the common good and the general interest so that this great undertaking is brought to a successful conclusion.
278.	My Government would like to emphasize the fact that some regions are not sufficiently represented in the executive posts in the specialized agencies of the United Nations family. That is because the principle of equitable geographical distribution has not been sufficiently recognized or implemented. Respect for that principle is necessary to maintain a fair balance in the world Organization's structure. Disregard of that principle runs counter to the right held by the different regions of the world to participate, on an equal footing, in the high administrative posts of the specialized agencies and, therefore, restricts their impact and their participation in studying and solving the most important international problems. Therefore, we appeal to all Members of the United Nations to give full support to this principle which is so important for the maintenance of harmony and a fair balance within this Organization.
279.	The positions and views expressed by my country today are a reflection of our determination to participate dynamically and effectively in the world effort to achieve peace and progress. This is a crucial moment which may lead to an era of well-being if we give due support to international co-operation to complement the efforts of each nation to achieve its own development.




